Citation Nr: 0404606	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  00-03 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a dysthymic 
disorder claimed as fatigue, lack of concentration, and 
irregular sleep.

2.  Entitlement to service connection for a disability of the 
cervical segment of the spine (C5-6 and C6-7), to include 
degenerative arthritis and discopathy.  

3.  Entitlement to service connection for a disability of the 
lumbar segment of the spine, to include degenerative 
arthritis at L3-S1, degenerative discopathy at L2-S1, and 
degenerative spurring bodies at L2-L5.  

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a growth (corn) on 
the left foot.

6.  Entitlement to service connection for blisters.

7.  Entitlement to service connection for an unnamed skin 
disability of the feet.

8.  Entitlement to service connection for degenerative 
changes of the left knee and distal femur.

9.  Entitlement to service connection for a pulmonary 
disorder, to include chronic obstructive pulmonary disease 
(COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to 
November 1983, and from November 1990 to June 2001.  A review 
of the claims folder also reveals that the veteran served in 
the Army National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In July 2003, the 
veteran provided testimony before the undersigned Veterans 
Law Judge; a transcript of that hearing was accomplished and 
has been included in the claims folder for review.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b).   

Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)).  

Upon review of the claims folder, the Board notes that the 
veteran's statement of the case (SOC) and the subsequent 
supplemental statements of the case (SSOC) do not reflect any 
reference to the VCAA, either the statute or the implementing 
regulations.  Moreover, a review of the claims folder does 
not reveal that the veteran was notified of the evidence he 
needed to supply and what VA would do in order to assist him 
with his claim.  Additionally, there is no VCAA letter in the 
claims folder.  Accordingly, the Board finds that VA has not 
satisfied its duty under the VCAA to notify and assist the 
appellant with regards to his claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Additionally, since the claims are being remanded for the 
purpose of curing the above procedural defect, the Board 
concludes that additional medical evidence is necessary prior 
to appellate review.  In this regard, VA has a duty to obtain 
a medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  The 
claim is also remanded for the purpose of obtaining 
additional medical information that would provide an answer 
to the veteran's contentions.  Specifically, the VA has a 
responsibility to obtain a medical opinion as to the etiology 
(versus a diagnosis coupled with an observation) of the 
claimed disabilities.  The examiner must determine whether 
the veteran now suffers from the various claimed 
disabilities, and if he does, whether the diagnosed 
disabilities are related to the veteran's military service.  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and relevant case law 
as specifically affecting the issues on 
appeal.

2.  The veteran should be requested to 
identify all sources of recent treatment 
(January 2001 to the present) received 
for the disabilities listed on the front 
page of this action, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

3.  Thereafter, the RO should schedule 
the veteran for comprehensive VA 
examinations by appropriate medical 
specialists to determine whether the 
veteran now suffers from the following:  
a psychiatric disorder; disabilities of 
the lumbar and cervical segments of the 
spine; left knee and distal femur 
disability; a skin disorder of the feet; 
a foot disability; and a lung disorder.  
The claims file and a separate copy of 
this remand, should be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated in this regard.

The purpose of the examinations is to 
determine whether the veteran has any 
ratable disabilities, and if so, whether 
they were incurred during the veteran's 
military service in general.  In this 
regard, the examiner should opine whether 
it is at least as likely as not that any 
found disability was incurred during the 
veteran's military service.  If the 
examiner determines that the veteran now 
suffers from a particular disability, 
disease, and/or disorder, the examiner 
should explain in detail what this 
condition entails and whether he/she 
would consider it a ratable disability.  
Any further indicated tests or laboratory 
studies should be performed.  All 
opinions expressed by the medical 
specialists must be accompanied by a 
complete rationale.  

The veteran is hereby notified that 
failure to report for a scheduled VA 
examination without good cause shown may 
adversely affect the outcome of his 
claim.  38 C.F.R. § 3.655 (2003).

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

After the above requested action has been completed, the RO 
should readjudicate the  appellant's claims.  If the benefits 
sought on appeal remain denied, a supplemental statement of 
the case should be furnished to the appellant, and he should 
be afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action is required of 
the veteran until he is contacted by the RO.  The purpose of 
this REMAND is to ensure due process and to obtain additional 
clarifying medical evidence.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




